Montgomery, C. J.
(after stating the facts). 1. The ground upon which the main question appears to have been decided is that the statute does not protect subcontractors, and that plaintiff is a subcontractor, within the ruling in Avery v. Board of Sup’rs of Ionia Co., 71 Mich. 538 (39 N. W. 742); People v. Cotteral, 119 Mich. 27 (77 N. W. 322). These cases hold that one occupying such a relation to the principal contract as that held by the plaintiff in this case is a subcontractor. It would follow, therefore, that if the act in question, and the bond given in pursuance to its provisions, do not protect a subcontractor, these cases should be held decisive. There has been, so far as we are advised, no interpretation of *214this statute by the federal courts which is of aid in determining this question. It is contended, however, that our own decisions above cited rule this question in favor of defendants. The case of Avery v. Board of Sup’rs of Ionia Co., which the Cotteral Case follows, construes a statute materially different from the one under consideration. The statute is section 10744, 3 Comp. Laws 1897. The condition of the bond required is “for the payment by such contractor or any subcontractor * * * of all indebtedness which may accrue to any person, firm, or corporation on account of any labor performed or materials furnished,” etc. In the Avery Case, above cited, much stress is properly placed on the italicized words of the statute above quoted. It was held that the bond required was not for the protection of subcontractors, “ but to protect material men and laborers at the hands of the contractor and subcontractor. ” In this case the statute attempts to protect all persons supplying the contractor or contractors labor and materials in the prosecution of the work provided for in such contract. The language could not well be more comprehensive, and, as there is nothing in the statute which directly or by fair implication excludes such subcontractors, we think it should be held to include such subcontractors as supply labor and materials in the prosecution of the work.
2. The plaintiff under his contract made a shipment of material to be used in the building, which, through no fault of plaintiff, was seized under a writ against Jack & Son. Such material was furnished for the prosecution of the work, and the plaintiff is within the protection of the bond to the extent of the value of such material, unless it be held that, as the contract provides for payment only after the work and material are accepted by the supervising architect, nothing is due to the plaintiff on account of the same. This is contended, and cases like Hanley v. Walker, 79 Mich. 607 (45 N. W. 57, 8 L. R. A. 207), and Boots v. Steinberg, 100 Mich. 134 (58 N. W. 657), are cited in support of this contention. These cases áre not *215authority for the doctrine that, where the contract purchaser has put it beyond the power of the vendor to furnish evidence of inspection or approval by an arbiter, the vendor must lose the goods, nor does such a rule commend itself to our ideas of justice. We think, to the extent of. the value of the goods in their condition when seized, the plaintiff is entitled to recover, as they were furnished, so far as it was possible to do so, under the contract.
Judgment will be reversed, with costs, and a new trial ordered.
The other Justices concurred.